DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
 
Status of Claims
1.	This action is in reply to the Applicant’s Request for Continued Examination dated March 10, 2021.
2.	Claims 1-17 and 26-33 have been cancelled.
3.	Claim 18 has been amended.
4.	Claims 18-25 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.            Claims 18-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The independent claim recites receiving current market data for a tradeable object; displaying in a trading interface for the received current market data where the trading interface includes: a plurality of aligned price levels sequentially arranged along a central price axis, a plurality of ask regions aligned  adjacent to the central price axis, where each ask region of the plurality of ask regions is aligned with a corresponding price level; and a plurality of bid regions aligned adjacent to the central price axis, where 
	The series of steps recited describe displaying market data in different formats at selected price levels, receiving a toggle command to switch between a first and second interface and in response minimizing the first interface format and replacing it with the second interface format displaying the same received current market data and submitting orders to trade at selected price levels which is a fundamental economic practice and a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.                                                                                                                                                                                                        
ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  
Yes, the current claims recite a method for displaying market data in different formats at selected price levels, receiving a toggle command to switch between a first and second interface and in response minimizing the first interface format and replacing it with the second interface format displaying the same received current market data and submitting orders to trade at selected price levels via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the claims recite a series of steps displaying market data in different formats at selected price levels, receiving a toggle command to switch between a first and second interface and in response minimizing the first interface format and replacing it with the second interface format displaying the same received current market data and submitting orders to trade at selected price levels which is a fundamental economic practice and a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.                       
Claim 18 recites a computing device with a processor and a display device, a user input device, and a trading interface of a graphical user interface, and is just applying generic computer components to the recited abstract limitations.  The graphical user interface and the trading interface appear to be just software.  (Step 2A – Prong 1: Yes, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)
The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 

In the instant case, the claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea, steps related to utilizing current market data at various price levels, selection of a particular data source (market data) or type of data to be manipulated (visualizing ask and bid regions for tradeable objects at different price levels and formats) do not add a meaningful limitation equating to significantly more than the process of displaying market data in different formats at selected price levels and submitting orders to trade at selected price levels via a series of steps.
In the instant case, the claims are indicating a field of use or technological environment in which to apply the judicial exception by referencing the market data being used.  Claim 18 recites that the steps are performed by a processor of a computing device and submitted via the computing device to the electronic exchange.   
In particular, the claim only recites a computing device with a processor and a display device and a user input device which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  i) receiving or transmitting data over a network, ii) performing repetitive calculations, iii) electronic recordkeeping, iv) storing and retrieving information in 
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order; shuffling and dealing a standard deck of cards; restricting public access to media by requiring a consumer to view an advertisement; identifying undeliverable mail items, decoding data on those mail items, and creating output data; presenting offers and gathering statistics; determining an estimated outcome and setting a price; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data; storing and retrieving information and electronically scanning or extracting data as well as sorting information– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  

Applicant’s specification discloses the following:
“It should be understood that the trading device may be any computing device, such as a personal computer, laptop computer, hand-held computer, tablet computer, smart phone or some other device that includes a display, user interface and includes hardware for communication with the electronic exchange.” (See Applicant Specification paragraph 3)  

“Although this description discloses embodiments including, among other components, software executed on hardware, it should be noted that the embodiments are merely illustrative and should not be considered as limiting. For example, it is contemplated that any or all of these hardware and software components may be embodied exclusively in hardware, exclusively in software, exclusively in firmware, or in any combination of hardware, software, and/or firmware. Accordingly, certain embodiments may be implemented in other ways. Furthermore, well known process steps and computer components may have not been described in detail herein in order to avoid unnecessarily obscuring the underlying concepts.” (See Applicant Specification paragraph 19) 

“Other embodiments are directed to a non-transitory computer-readable information recording medium which stores a program for controlling a computer to receive market data from an electronic exchange, the program comprising code for permitting the computer to perform the steps for displaying the first interface format including all of the features described above and/or the features of the exemplary embodiments described herein below, and displaying a second interface format of current market data in a second area of the display device, the second area being smaller than the first area, responsive receiving a user selection to through a user input device, wherein the second interface format may include all of the features described above and/or the features of the exemplary embodiments described herein." (See Applicant Specification paragraph 24) 

“A trading application may include computer readable instructions that are stored in a computer readable medium and executable by a processor. A computer readable medium may include various types of volatile and non-volatile storage media, including, for example, random access memory, read-only memory, programmable read-only memory, electrically programmable read-only memory, electrically erasable read-only memory, flash memory, any combination thereof, or any other tangible data storage device. As used herein, the term non- transitory or tangible computer readable medium is expressly defined to include any type of computer readable storage media and to exclude propagating signals.” (See Applicant Specification paragraph 35)

 

“FIG. 3 illustrates a block diagram of an example computing device 300 which may beused to implement the disclosed embodiments. The trading device 110 of FIG. 1 may include one or more computing devices 300, for example. The gateway 120 of FIG. 1 may include one or more computing devices 300, for example. The exchange 130 of FIG. 1 may include one or more computing devices 300, for example.” (See Applicant Specification paragraph 57)

“The computing device 300 includes a communication network 310, a processor 312, a memory 314, an interface 316, an input device 318, and an output device 320. The computing device 300 may include additional, different, or fewer components. For example, multiple communication networks, multiple processors, multiple memory, multiple interfaces, multiple input devices, multiple output devices, or any combination thereof, may be provided. As another example, the computing device 300 may not include an input device 318 or output device 320.” (See Applicant Specification paragraph 58)

“As shown in FIG. 3, the computing device 300 may include a processor 312 coupled to a communication network 310. The communication network 310 may include a communication bus, channel, electrical or optical network, circuit, switch, fabric, or other mechanism for communicating data between components in the computing device 300. The communication network 310 may be communicatively coupled with and transfer data between any of the components of the computing device 300.” (See Applicant Specification paragraph 59)

“The processor 312 may be any suitable processor, processing unit, or microprocessor. The processor 312 may include one or more general processors, digital signal processors, application specific integrated circuits, field programmable gate arrays, analog circuits, digital circuits, programmed processors, and/or combinations thereof, for example. The processor 312 may be a single device or a combination of devices, such as one or more devices associated with a network or distributed processing. Any processing strategy may be used, such as multi- processing, multi-tasking, parallel processing, and/or remote processing. Processing may be local or remote and may be moved from one processor to another processor. In certain embodiments, the computing device 300 is a multi-processor system and, thus, may include one or more additional processors which are communicatively coupled to the communication 
“The processor 312 may be operable to execute logic and other computer readable instructions encoded in one or more tangible media, such as the memory 314. As used herein, logic encoded in one or more tangible media includes instructions which may be executable by the processor 312 or a different processor. The logic may be stored as part of software, hardware, integrated circuits, firmware, and/or micro-code, for example. The logic may be received from an external communication device via a communication network such as the network 340. The processor 312 may execute the logic to perform the functions, acts, or tasks illustrated in the figures or described herein.” (See Applicant Specification paragraph 61)
“The memory 314 may be one or more tangible media, such as computer readable storage media, for example. Computer readable storage media may include various types of volatile and non-volatile storage media, including, for example, random access memory, read- only memory, programmable read-only memory, electrically programmable read-only memory, electrically erasable read-only memory, flash memory, any combination thereof, or any other tangible data storage device. As used herein, the term non-transitory or tangible computer readable medium is expressly defined to include any type of computer readable medium and to exclude propagating signals. The memory 314 may include any desired type of mass storage device including hard disk drives, optical media, magnetic tape or disk, etc.” (See Applicant Specification paragraph 62)

“The memory 314 may include one or more memory devices. For example, the memory 314 may include local memory, a mass storage device, volatile memory, non-volatile memory, or a combination thereof. The memory 314 may be adjacent to, part of, programmed with, networked with, and/or remote from processor 312, so the data stored in the memory 314 may be retrieved and processed by the processor 312, for example. The memory 314 may store instructions which are executable by the processor 312. The instructions may be executed to perform one or more of the acts or functions described herein or shown in the figures.” (See Applicant Specification paragraph 63) 

“The memory 314 may store a trading application 330. In certain embodiments, the trading application 330 may be accessed from or stored in different locations. The processor 312 may access the trading application 330 stored in the memory 314 and execute computer-readable instructions included in the trading application 330.” (See Applicant Specification paragraph 64)
“In certain embodiments, during an installation process, the trading application may be transferred from the input device 318 and/or the network 340 to the memory 314. When the computing device 300 is running or preparing to run the trading application 330, the processor 312 may retrieve the instructions from the memory 314 via the communication network 310.” (See Applicant Specification paragraph 65) 



“The example block diagrams, systems, and/or flow diagrams may be performed using one or more processors, controllers, and/or other processing devices, for example. For example, the examples may be implemented using coded instructions, for example, computer readable instructions, stored on a tangible computer readable medium. A tangible computer readable medium may include various types of volatile and non-volatile storage media, including, for example, random access memory (RAM), read-only memory (ROM), programmable read-only memory (PROM), electrically programmable read-only memory (EPROM), electrically erasable read-only memory (EEPROM), flash memory, a hard disk drive, optical media, magnetic tape, a file server, any other tangible data storage device, or any combination thereof. The tangible computer readable medium is non-transitory.” (See Applicant Specification paragraph 80) 

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea
The independent claim is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Claim 19 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the central price axis is displayed vertically on the display.  No additional hardware components other than those found in the 
Claim 20 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the ask bar for the current ask quantity included in the ask regions and bid bar for the current bid quantity included in the bid regions displayed in the second interface format extend in opposing directions relative to the central price axis. No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 21 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the bid bar comprises a graphic of a size that is scaled relative to all of the current bid quantities in each of the plurality of bid regions.  No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 22 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the ask bar comprises a graphic of a size that is scaled relative to all of the current ask quantities in each of the plurality of ask regions.  No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 23 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the second interface format   No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 24 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising wherein the ask bar and the bid bar are each displayed in one or more colors.  No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 25 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising redisplaying the first interface format after displaying the second interface format in response to receiving a second user selection thereof through a user input device. No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
The dependent claims further define the abstract idea that is presented in the independent Claim 18 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons as basis as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   Therefore the dependent claims are also directed to an abstract idea.
Thus, Claims 18-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed 03/10/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has amended the claims to recite in part “…and wherein the ask bar extends horizontally away from the central price axis…” and “…and wherein the bid bar extends horizontally away from the central price axis in a direction opposite from the horizontally extending ask bar…”
The specification does not recite the term “horizontal” or “horizontally away” at all.
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


8.	Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18, as newly amended, recites in part “…and wherein the ask bar extends horizontally away from the central price axis…” and “…wherein the bid bar extends horizontally away from the central price axis in a direction opposite from the horizontally extending ask bar”.   Aside from the 112(a) concerns raised above, the term “horizontally away” as used above is confusing as presented.  Horizontal as defined by Merriam Webster is parallel to, in the plane of, or operating in a plane parallel to the horizon or to a baseline.  Assuming that the central axis is on a y axis, for example, horizontal can indicate directionally x or –x on the horizontal axis and it is unclear what “horizontally away” would mean in this context.   Is there a certain distance that qualifies as “away”?  A certain direction?  It is unknown and unascertainable from the context of the claim.     However, as the term could merely indicate a baseline, it is conceivable that the central price axis could be in any direction (e.g., a z-axis), thus the further description of horizontally away does not clearly disclose what is happening in the claim.  The further reference is based on a term that is not clearly presented.  Dependent Claims 19-25 are further rejected on a rejected base claim.

Prior Art of Record Not Currently Relied Upon
Singer (US PG Pub. 2012/0173405) – disclosing systems and methods that provide a trading interface that includes an integrated market grid region and a chart region that can be simultaneously used for order entry and market analysis.  
Stearns (US PG Pub. 2010/0030678) -  disclosing a system and method for the electronic trading of investment vehicles using a graphical user interface with a versatile and efficient market depth tool with a dynamic price axis for executing trades.  (See Stearns paragraph 2)  The tool advantangeously provides flexible and configurable systems for centering a central market price in specified areas of a graphical user interface display. (See Stearns paragraph 11)  The market depth tool may be represented by a plurality of axes, oriented horizontally, vertically or in some other relationship, with a first axis (which could be a row or a column) representative of prices of the vehicle being traded, a second axis (which could be a row or a column) representative of 
Singer 2 (US PG Pub. 2004/0103054) - disclosing a trading screen configurable for two or more display regions in which at least one of the regions uses consolidation.  (See Singer 2 paragraph 39)  The trading screen may be used to increase the resolution at an area surrounding the inside market, while still using price consolidation to allow the trader to view information from price levels further away from the inside market.  (See Singer 2 paragraph 39)  The ask quantity column displays current ask quantities at various different price levels and the bid quantity column displays current bid quantities at various different price levels. (See Singer 2 paragraph 41) The trading screen may be configured to display two or more different display regions, which may be sub-regions of the price column and may be used to display un-consolidated or consolidated price levels. (See Singer 2 paragraph 50) 
Rosenthal et al. (US PG Pub. 2010/0293110) - discloses a method and system for electronic options trading on a graphical user interface. (See Rosenthal Abstract)  The method and system provide one or more sets of electronic option trading information for automatically display[ing] in a graphical in a dynamic option information column a market depth format. (See Rosenthal paragraph 27)  The information displayed in the dynamic option information column is dynamically selectable and changeable based on electronic option trading preferences. (See Rosenthal paragraph 27) The application provides the ability to manage Desktop Layouts, which is a state of a GUI as it appears to a user.  (See Rosenthal paragraph 98)  This includes, but is not limited to, number of windows, type of windows, and individual window settings. (See Rosenthal paragraph 98)  

Response to Arguments
Applicant’s arguments dated March 10, 2021 with respect to claims 18-25 have been considered as follows:

	As to the 101 Rejection:
The 101 rejection has been updated to reflect the latest amendments. While Applicant argues that the invention has been mischaracterized and oversimplified the claimed subject matter however Examiner disagrees.   Though Applicant asserts that the claimed GUI and interface operate as part of an electronic trading system, there is no trading system claimed.  The presented independent claim is a method claim 
Applicant appears to argue that the ruling by the PTAB in the Ex Parte Smith case somehow confers subject matter patent eligibility to all electronic trading systems.  While improvements to electronic trading systems could be protectable technology, there needs to be an improvement disclosed that warrants protection. The instant application turns on its own facts and disclosures and while in Smith, the particular claims at issue were found to integrate the recited judicial exception of derivative trading into a practical application, the basis was the limiting of the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time, with the delay allowing for other matching orders to be received from in-market participants so that the order could be allocated between the first and second market participants and executed upon expiration of the delay period.  That is not what is happening in the instant application.
	Applicant points to their specification at paragraph 66 which recites the following:
“Exemplary embodiments described below include various trading interfaces that present market data in multiple formats which are intended to allow a trader to gain a fast, accurate and comprehensive view of the current market conditions for a large number of tradable objects through data visualization among other things.  It should be understood that market data is not limited to any particular types of data, and may include information received directly from the exchange 130 or data generated by the trading device 300 (as a function of the market data received from the exchange 130 or otherwise), for example.” (See Applicant Specification paragraph 66)

While Applicant argues that the above paragraph indicates that the claims are directed to a GUI and specific functionality for displaying formatted market data within the interface to both maximize screen space and improve user interaction with the electronic trading system that is not what the specification indicates.  While an improvement can be found in improvements to trading systems, Examiner does not agree that the instant claims reflect an improvement.  This argument is not persuasive.


The claims describe displaying market data in different formats at selected price levels, receiving a toggle command to switch between a first and second interface and in response minimizing the first interface format and replacing it with the second interface format displaying the same received current market data and submitting orders to trade at selected price levels. This falls squarely into certain methods of organizing human activity as a fundamental economic practice and a commercial or legal interaction which is an abstract idea.      
	Applicant further argues that under Prong Two of Step 2A that the claims as a whole are integrated into a practical application.  Examiner disagrees.  The claims are displaying information in different forms as instructed to by a user.   Changing the format in which the data is displayed as determined by the user in the trading interface does not represent an improvement that integrates the judicial exception into a practical application.

As to the 103 Rejection:
In response to the arguments and amendments made, there is no prior art rejection being applied at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        March 12, 2021